Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “74” has been used to designate both a ‘Stakeholder Real Intelligence and Artificial Intelligence Information Architecture’ (fig. 5, item 74 and ¶77,128) and ‘Stakeholders software bus’ (fig. 7, item 74 and ¶113).  Additionally, reference character “75” has been used to designate both a ‘Digital Buildings Artificial Intelligence Information Architecture’ (fig. 5, item 75 and ¶78,128) and ‘Building’s software bus’ (fig. 6, item 75 and ¶92).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  “claim-1” should not be hyphenated.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities:
In ¶92,113,115,117,119 and 254, the term “buss” is misspelled, should be replaced with -bus-.
In ¶80,96,214,215,216,218,221,243,245,248,263,264 and 265, the term “(figure 5.)” has an extraneous period punctuation mark and lack of spacing between the next word.
The character “75” appears to be referencing two different entities.  
In ¶79,128,129,130 and 215, character ’75’ is referencing an information architecture.
In ¶21,189,192,235,236 and 240, character ‘75’ is reference a software bus 
The character “74” appears to be referencing two different entities.  
In ¶77,128,130,214 and 244, character ’74’ is referencing an information architecture.
In ¶113,115,119122,189,243,252,256 and 260, character ‘74’ is reference a software bus 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2015/0301548 to Goparaju et al. (hereinafter Goparaju).
Per claim 1, Goparaju discloses a method (see figures) of enabling a relevance-based digital building system (fig. 1…building system that can manage a building utilizing cognitive platform for energy management 1000, that leverages information and knowledge 1211-1222, collectively construed as a relevance-based digital building system; ¶92…energy management of enterprise/building which could be at a plant, office, facility floor, etc.), the method comprising:
defining stakeholder (Abstract: “The system and method allow for monitoring and verification by internal and/or external stakeholders”) operational criteria (fig. 2 and ¶108…databases contain energy operational criteria that form part of the cognitive platform for energy management 1000), wherein stakeholder rules (fig. 1:1103 and ¶93…”Policy & Planner 1103 allows users to define the policies, plans at various hierarchical levels within the organization), stakeholder rights (fig. 1:1115 and ¶105…”User manager 1115 allows for management of all users of cognitive platform for energy management 1000 based on roles, access rights of the users”), stakeholder privileges (fig. 1:1115 and ¶105…”User manager 1115 allows for management of all users of cognitive platform for energy management 1000 based on roles, access rights of the users”, access rights being privileges), stakeholder roles (fig. 1:1115 and ¶105…”User manager 1115 allows for management of all users of cognitive platform for energy management 1000 based on roles, access rights of the users”), and stakeholder profiles (fig. 2:1211 and ¶108…cognitive platform for energy management 1000 can utilize the Energy Historical Statistics Database (EHSD) 1211, for accessing stakeholder profiles: “EHSD 1211 also stores and links information from social media, internet databases and other external data sources to get information related to energy and environmental parameters, user behaviors, opinions, preferences and other relevant data or information”) are programmed (fig. 1:1000…cognitive platform for energy management has stakeholder operational criteria programmed/stored); defining building system optimization criteria (fig. 2 and ¶108…databases contain building system optimization criteria that form part of the cognitive platform for energy management 1000), wherein building system rules (fig. 2:1212 and ¶110…enterprise policies and key performance indicators are defined, construed to be rules: ”Energy policy KPI database (EPKD) 1212 is a knowledge repository that store knowledge, information and data related to enterprise policies, planning, and key performance indicators for energy management”), building system definitions (fig. 2:1215-1219…databases contain enterprise, e.g., building system definitions; ¶110…EDDD 1216 is knowledge repository storing knowledge, information and data related to periodical energy usage and consumption information for all energy assets and all other dynamic data that is received from cognitive energy device 2000, external applications 3000 and user applications 4000; ¶110…ERDD 1219 is knowledge repository that stores knowledge, information and data related to system and enterprise that impacts cognitive platform for energy management 1000 as stores energy process flows; ¶110…EFID 1217 is a knowledge repository that stores knowledge, information and data pertaining to financial information like production data, production planning, and scheduling data that impacts energy consumption and demand; ¶110…ETDD 1215 is knowledge repository that stores knowledge, information and data related to costs, quantities and other associated information that impacts the cost of energy in the enterprise/building; ¶110 EPD 1218 is knowledge repository that stores knowledge information and data related to system energy savings projects undertaken or planned by the enterprise), and building system data dictionaries (fig. 2:1214 and ¶129……each equipment, e.g., energy consuming asset, has specific information associated with the equipment construed as a data dictionary, that is stored in the Energy Asset Info Database (EAID), this specific information including “standard energy consumption norms defined by the vendor of the equipment, specific operating conditions like operating temperature, humidity, and other information that may impact energy consumption”; ¶108…EAID 1214 “is a knowledge repository that stores knowledge, information, and data related to enterprise energy assets”) are programmed (fig. 1:1000…cognitive platform for energy management has building system optimization criteria programmed/stored);
querying the digital building system to determine building system self-awareness (fig. 12 and ¶131-134…cognitive decision maker 1120 can automatically perform dynamic baseline definition, construed as part of the self-awareness for the enterprise/building system since the enterprise/building system can adjust energy baselines depending on dynamic changes in equipment and other energy variables; fig. 13…cognitive processes performed are automatic, the cognitive processes construed as part of the self-awareness for the enterprise/building system since actions can be dynamically performed based on current status and desired state system self-analysis) and building system optimization (figs. 10-11…cognitive decision maker 1120 used for enterprise/building system optimization, specifically optimization of energy consumption as well as optimization of energy demand) based on building system optimization criteria (fig. 2…databases contain optimization criteria; fig. 10…process for optimization of energy consumption involves “obtain consumption data from EDDD”, “obtain operations, constraints from ERDD, EAID, EFID, EPD, ETDD”; fig. 11…process for optimization of energy demand involves obtaining energy demand data from EAD, “obtain operations, constraints from ERDD, EAID, EFID, EPD, ETDD”);
verifying that the digital building system is optimized (fig. 10…confirms optimized energy consumption of enterprise/building system at step “CONSUMPTION WITHIN KPI/TARGET”; fig. 11…confirms optimized energy demand of enterprise/building system at step “DEMAND WITHIN KPI/TARGET”), wherein said optimization is done by the building system (fig. 1: 1120 and ¶128-130…cognitive decision maker 1120 performs the optimizations shown in figs. 10-11, the cognitive decision maker is part of the enterprise building system shown in fig. 1); and
examining stakeholder operational criteria (fig. 2 and ¶108…databases with energy operational criteria are examined; ¶117…”Cognitive process 1121 obtains data related to goals, plans, rules, operations constraints, ends from EHSD 1211 and current state from relevant data source. For example current state for energy consumption data can be from EDDD 1216, energy demand data, baseline information can be from any one or more of  EAD 1213, EAID 1214, ERDD 1219, and EFID 1217, KPIs can be from EPKD 1212. Cognitive process 1121 also obtains knowledge and information related to problem solving methods that impact cognitive function, specialized skills like perceptive, reactive, action recognition and rule based action executing from EHSD 1211, algorithmic optimization inputs from EHSD 1211. Cognitive process 1121 applies the knowledge on the data and information and arrives at the possible options to achieve the goal with weights for each possible option”), said operational criteria used to train (¶115…”Neural network is initially trained by providing a set of known inputs and desired outputs based on information available in the databases EAID 1214 and ERDD 1219”) artificial intelligence (AI) (fig. 1:1121 and ¶115…Cognitive process 1121 can include a variety of artificial intelligence techniques) and deep learning (¶115-116…neural networks and neural engineering techniques) in order to utilize a plurality of building system BOTS (fig. 1:1121 and ¶113-118…cognitive decision maker 1120 uses cognitive processes 1121 to perceive and act based on artificial intelligence, the cognitive processes 1121 are a plurality of BOTs).
Per claim 2, Goparaju discloses claim 1, further disclosing if the digital building system is not optimized, said building system determines what actions to take to optimize the digital building system (fig. 10…if Consumption is not within KPI/Target, cognitive decision maker 1120 determines what actions to take to optimize energy consumption per the “NO” branch of the flow chart; fig. 11…if Demand is not within KP/Target, cognitive decision maker 1120 determines what actions to take to optimize energy demand per the “NO” branch of the flow chart).
Per claim 3, Goparaju discloses claim 1, further disclosing determining if the digital building system is operating within previously defined building standards (fig. 10…cognitive decision maker determines building system is operating within defined energy consumption standards at step “CONSUMPTION WITHIN KPI/TARGET”; fig. 11…cognitive decision maker determines building system is operating within defined energy demand standards at step “DEMAND WITHIN KPI/TARGET”; fig. 12 and ¶131…baseline determination determines if building system operating within established baseline, “standard specification and energy consumption norms”).
Per claim 4, Goparaju discloses claim 1, further disclosing determining whether abnormal operations or activities are occurring in the digital building system and initiating actions to ensure that the building system operates within normal operation (fig. 1:1111 and ¶101…”Audit Manager 1111 allows for internal and external audits related to energy management. Users can simulate, emulate, estimate the energy consumption and demand using data collected during the audit and identify any improvement areas, problem areas, compliances and non-compliances”; figs. 10-11…energy consumption/demand that is not within KPI/Target can be construed as abnormal, and “select best suited action” is initiated to correct).
Per claim 5, Goparaju discloses claim 4, further disclosing logging and verifying parameters of normal operation of the digital building system (fig. 10 and ¶129…logging status/parameter data to database EHSD 1211, ”If the consumption is within the KPI or target, cognitive decision maker updates the EHSD 1211 with relevant information”; fig. 11 and ¶130…“If the demand is within the KPI or target, cognitive decision maker updates the EHSD 1211 with relevant information”).
Per claim 6, Goparaju discloses claim 1, further disclosing determining whether there is a threat to a stakeholder and building contents (fig. 1:1111 and ¶101…internal and external audits can discover problem areas and non-compliance, construed as threats to a stakeholder as they may cause business downtime) and whether to invoke emergency procedures (¶101…identification of improvement areas to fix problem areas; ¶100…maintenance of equipment, major changes to building and machinery).
Per claim 7, Goparaju discloses claim 1, further disclosing determining whether repair, overhaul, or maintenance of digital building system is needed (fig. 1:1111 and ¶101…” Audit Manager 1111 allows for internal and external audits related to energy management. Users can simulate, emulate, estimate the energy consumption and demand using data collected during the audit and identify any improvement areas, problem areas, compliances and non-compliances”; figs. 10-11…energy consumption/demand that is not within KPI/Target can be construed as abnormal, and “select best suited action” is initiated to correct; fig. 1:1110 and ¶100…”Efficiency Projects Manager 1110 allows for users to manage knowledge, information and data related to all efficiency improvement projects undertaken by the enterprise. Such projects can range from simple maintenance activities of equipment to major changes to the plant and machinery”).
Per claim 8, Goparaju discloses claim 1, further disclosing determining whether stakeholder interoperability is modified or whether stakeholder-building interoperability is modified (fig. 12…”influencing variables” of building energy baseline being changed reflects stakeholder-building interoperability being modified, requiring definition of new baseline); and determining whether corrective action should be taken (figs. 10-11…new building energy baseline would cause optimization of energy consumption/demand).
Per claim 9, Goparaju discloses claim 1, further disclosing importing a digital building system ontology and stakeholder ontology thereby enabling high-relevance use in a building having the digital building system (¶113…cognitive decision maker 1120 and support uses of “ontology-based” systems).
Per claim 10, Goparaju discloses claim 9, further disclosing altering a stakeholder digital profile based on a stakeholder role in the building (¶105…management of users on platform 1000 based on roles and access rights of user; ¶108…storing and linking for information in the EHSD associated with users from social media, internet databases including user behaviors, opinions, and preferences; fig. 12…information in EHSD is periodically updated/altered).
Per claim 11, Goparaju discloses claim 1, further disclosing optimizing self-awareness and AI-driven operations of the digital building system (fig. 12…baselines redefined based on variables in system that change, hence optimizing awareness by building system; fig. 13…cognitive decision maker 1120 iterating to achieve desirable states is optimization of operations of digital building), thereby enabling relevance-based interoperability between the digital building system and stakeholder (Abstract, fig. 1…cognitive platform allows for dynamic management of energy consumption, demand and baseline calculations).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to smart building using artificial intelligence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN CHEN/Primary Examiner, Art Unit 2125